                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   John R. Whitefleet, SBN 213301
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706

                                                   6   Attorneys for Defendants INYO COUNTY, WILLIAM LUTZE, Inyo County Sheriff; And
                                                       THOMAS HARDY, Inyo County District Attorney
                                                   7
                                                   8                                    UNITED STATES DISTRICT COURT

                                                   9                                    EASTERN DISTRICT OF CALIFORNIA
                                                  10
                                                  11   BISHOP PAIUTE TRIBE,                               CASE NO. 1:15-cv-00367 DAD JLT
                                                  12                    Plaintiff,                        REQUEST FOR ORDER OF
                 350 University Ave., Suite 200




                                                  13                                                      SUBSTITUTION UNDER FED.
                    Sacramento, CA 95825




                                                       v.                                                 R.CIV.P  25(d); [PROPOSED]
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                                      ORDER
                                                       INYO COUNTY; WILLIAM LUTZE, Inyo
                                                  15
                                                       County Sheriff; THOMAS HARDY, Inyo
                                                  16   County District Attorney,

                                                  17                    Defendants.
                                                  18
                                                       ___________________________________/
                                                  19
                                                  20           Defendants, by and through the undersigned counsel, request an order of substitution to name
                                                  21   Jeff Hollowell as a named party instead of William Lutze, pursuant to Rule 25(d) of the Federal
                                                  22   Rules of Civil Procedure.
                                                  23   ///
                                                  24   ///
                                                  25   ///
                                                  26   ///
                                                  27   ///
                                                  28   ///

                                                                                                         1

                                                                          REQUEST FOR ORDER OF SUBSTITUTION; [PROPOSED] ORDER
                                                   1          When this declaratory/injunctive relief case was initiated, William Lutze was the duly-
                                                   2   elected Sheriff of Inyo County, and was named as a party. Since July 12, 2018, Jeff Hollowell has
                                                   3   been the duly-elected Sheriff of Inyo County, and has remained in that position. Accordingly,
                                                   4   William Lutze is no longer the duly-elected sheriff of Inyo County. By operation of Rule 25(d) of
                                                   5   the Federal Rules of Civil Procedure, Jeff Hollowell is automatically substituted as a party. “When
                                                   6   a public officer is a party to an action in an official capacity and during his pendency dies, resigns
                                                   7   or otherwise ceases to hold office, the action does not abate and the officer’s successor is
                                                   8   automatically substituted as a party.”
                                                   9          Accordingly, the Court should order the substitution.
                                                  10
                                                  11                                                          Respectfully submitted,
                                                  12   Dated: October 23, 2018                                PORTER SCOTT
                                                                                                              A PROFESSIONAL CORPORATION
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                                          By /s/ John R. Whitefleet
                                                                                                                     Carl L. Fessenden
                                                  15                                                                 John R. Whitefleet
                                                                                                                     Attorneys for Defendant
                                                  16
                                                  17                                            [PROPOSED] ORDER
                                                  18          The Court ORDERS that Jeff Hollowell is substituted for William Lutze. The Clerk of the
                                                  19   Court is DIRECTED to terminate William Lutze as a defendant in this action.
                                                  20
                                                       IT IS SO ORDERED.
                                                  21
                                                  22      Dated:     October 23, 2018                             /s/ Jennifer L. Thurston
                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                                                                          2

                                                                        REQUEST FOR ORDER OF SUBSTITUTION; [PROPOSED] ORDER
